Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), 
which papers have been placed of record in the file. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3, 5-6, 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over JP 2011-256328 see abstract, claims 1, 3  and 6, [0001], [0007], [0008], [0009]([0039], example 6 [0040], [0041] and claims.

With regard to applicants’ claim 1, note JP 2011-256328 discloses a method to make a multilayered structure (or film) by chemically recycling PET and mechanically recycling PET and blending both to form a composition, and to form a layer or multilayered structure from the composition. Further JP 2011-256328 discloses that the chemical recycling comprises the steps of depolymerizing the polyester to obtain raw material mixture and repolymerizing the raw material to obtain chemically regenerated polyester([0012]. The ratio of chemically recycled polyester to mechanically recycled polyester is 99:1 to 50:50.
With regard to the intrinsic viscosity, the recycled PET by chemical recycling had a predetermined intrinsic viscosity of the material was 0.82 dL/g,  and the recycled PET by mechanical recycling (pulverizing flakes) had a predetermined intrinsic viscosity of 0.83 dL/g After blending, the polyester resin was mixed the intrinsic viscosity was measured again recycled PET by chemical recycling and recycled PET by mechanical recycling obtained by all known chemical recycling methods and mechanical recycling methods can be used. The recycled PETs have an intrinsic viscosity  measured at 30 ° C. using a phenol / tetrachloroethane mixed solvent at a weight ratio of 1: 1 so that preforms and bottles can be molded with good moldability. It is preferably in the range of 40 dL / g. The melting point is preferably in the range of 200 to 275 ° C., and the glass transition temperature is preferably 30 ° C. or more, and particularly preferably in the range of 50 
to 120 ° C.
Thus, the reference discloses each of the claimed limitations except it does not disclose that the polyester multilayer structure (film) is a black polyester film or the acid value, surface roughness or kinetic friction coefficient. First, the reference does disclose that additives can be added, such as dyes and pigments to achieve the desired color or clarity as noted in paragraph [0017].    It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to employ a pigment as desired since amounts and/or parameters as known in the art, since, the primary reference discusses the generally use of such. One would have been motivated to employ particular additive since generally, it is prima facie obvious to determine to select a known material for incorporation into a composition, based on its recognized suitability for its intended purpose. See Sinclair & Carroll Co. v. Interchemical Corp., 325 US 327, 65 USPQ 297 (1945). (Selection of solvent having boiling point and vapor pressure properties recognized as being ideal for printing inks into printing ink compositions found obvious on its face). See also In re Leshin, 227 F.2d 197, 125 USPQ 416 (CCPA 1960). (Selection of a known plastic to make a plastic container found obvious on its face).  With regard to the acid value, surface roughness or kinetic friction coefficient, any properties or characteristics inherent in the prior art, although unobserved or detected by the reference, would still anticipate the claimed invention. Note In re Swinehart, 169 USPQ 226. "It is elementary that the mere recitation of a newly discovered...property, inherently possessed by things in the prior art, does not cause claim drawn to those things to distinguish over the prior art". 
With regard to claim 3, the primary reference JP 2011256328 discloses that ”Moreover, as virgin PET used in combination with the above recycled PET, a polyester resin mainly composed of ethylene terephthalate units conventionally used in the field of packaging containers can be used, and more than 50% of the dicarboxylic acid component, particularly a polyester resin in which 80% is terephthalic acid and 50% or more, particularly 80% or more, of the diol component is ethylene glycol can be suitably used. In the virgin PET, as carboxylic acid components other than terephthalic acid,  isophthalic acid, naphthalenedicarboxylic acid, p-β-oxyethoxybenzoic acid, biphenyl-4,4′-dicarboxylic acid,…” Thus, it is reasonable to conclude that any addition diacid would have a content of 0.1 mole% to 7 mole% since so little of the additional diacid would be included therein.
With regard to claims 5 and 9, the primary reference JP 2011256328 discloses that ”Moreover, as virgin PET used in combination with the above recycled PET, a polyester resin mainly composed of ethylene terephthalate units conventionally used in the field of packaging containers can be used, and more than 50% of the dicarboxylic acid component, particularly a polyester resin in which 80% is terephthalic acid and 50% or more, particularly 80% or more, of the diol component is ethylene glycol can be suitably used.” Thus, it is reasonable to conclude that any addition diacid would have a content of 0.1 mole% to 7 mole% since so little of the additional diacid would be included therein.
Claims 2, 4, 7, and 8  is/are rejected under 35 U.S.C. 103 as being unpatentable over USP 4603073 see abstract, claims; or JP 63101432 abstract and discussion below.
With regard to claims 2 and 6, the claim is a product-by-process and thus the claim is not limited to the manipulations of the recited steps of claim 1, only the structure of the implied by the steps.  As such, note USP 4603073 discloses an opaque polyester film  base for magnetic recording media, the opacity being provided by carbon black particles dispersed in the polyester. The film has a surface roughness of less than 100 nm, see claim 4 and an intrinsic viscosity of .40 dL/g note paragraph 15. Note also JP 63101432 discloses  a film used as magnetic record contains (A) 0.5-2.5wt.% carbon black of average granular size 0.02-1 micron, and (B) 0.05-2.0wt.% inactive granular or solid of average granular size 0.1-0.5 micron and refractive index above 1.8. Light transmittance of the film at 900 nm wavelength is below 30%. Surface roughness  is 0.007-0.24 micron. Polyester is composed of aromatic dicarboxylic acid as acid component and aliphatic glycol as glycol component. The aromatic dicarboxylic acid is terephthalic, naphthalene dicarboxylic, isophthalic, diphenylethane dicarboxylic acid, etc. Aliphatic glycol is ethylene, trimethylene, tetramethylene or pentamethylene glycol. Pref. polyester mainly contains alkylene terephthalate and/or alkylene naphthalate and ethylene glycol. Polyester pref. has an intrinsic viscosity  of 0.4-0.8 (in o-chlorophenol, 35 deg.C.). (B) is titanium dioxide, ferric oxide, zinc oxide or lithopone.
Although neither of the references disclose the kinetic friction coefficient or the acid value, as noted above, since the polyester films appear to be the same, any properties or characteristics inherent in the prior art, although unobserved or detected by the reference, would still anticipate the claimed invention. Note In re Swinehart, 169 USPQ 226. "It is elementary that the mere recitation of a newly discovered...property, inherently possessed by things in the prior art, does not cause claim drawn to those things to distinguish over the prior art". 

With regard to claims 4, 7 and 8, regarding a storage modulus parameter, light transmittance and optical density, note discussion for claims 2 and 6 above regarding inherent properties.

In conclusion, in view of the above, there appears to be no significant difference between the reference(s) and that which is claimed by applicant(s). Any differences not specifically mentioned appear to be conventional. Consequently, the claimed invention 
cannot be deemed as unobvious and accordingly is unpatentable.



Obviousness-type Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the "right to exclude" granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-9 are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims of copending Application No.; copending Application No. 16795687. Although the conflicting claims are not identical, they are not patentably distinct from each other because the present claims, e.g. claim 1 discloses a method for manufacturing a black polyester film via mixing chemically “regenerated” polyester chips and physically regenerated” polyester chip, together and then melting and extruding the raw material to form a black polyester film having a specific intrinsic viscosity range, acid value, surface roughness and kinetic friction coefficient.  Note that the related application likewise mixes both a mechanically regenerated recycled plastic material (or chip) and a chemically regenerated recycled plastic material (or chip), and manufacturing (i.e. melting and extruding) the polyester film.  The difference in the two references is1) the present claims are directed to polyester material containing a source of black pigment, and 2)  the related claim discloses specific weight percents in relation to the mechanically regenerated recycled plastic material and the chemically regenerated recycled plastic material, while the present claim discloses inherent characteristics,  i.e. specific intrinsic viscosity range, acid value, surface roughness and kinetic friction coefficient.  Since both the present claim and the related claim appear to disclose the same method and steps with the same goal of obtaining a polyester film, it would have been obvious to the skilled artisan that the claims are in fact obvious.  Likewise, with regard to the mole percents, intrinsic viscosity and storage modulus of the present dependent claims 2-9, the Office realizes that all of the claimed effects or physical properties are not positively stated by the reference application. However, the reference application teaches all of the claimed ingredients and amounts, and a substantially similar process. Thus, it is clear that all the elements of the application claims are to be found in related application claims (as the application claims fully encompasses related application claims). The difference between the application claims and the related application claims lies in the fact that the related application claim includes many more elements and is, thus, much more specific. Thus, the invention of claims of the related application is in effect a “species” of the “generic” invention of the application claims. It has been held that the generic invention is “anticipated” by the “species”.  See In re Goodman, 29USPQ2d2010 (Fed. Cir. 1993). Since application claims is anticipated by claims of the related application, it is not patentably distinct from claims of the related application. 
This is a provisional obviousness-type double patenting rejection because the conflicting claims have not in fact been patented. 
As a future response to the rejection above, applicants are advised to not withhold a response, such as, a terminal disclaimer (TD), to the pending ODP rejection. It is noted that the filing of a TD cannot be held in abeyance since that filing “is necessary for further consideration of the rejection of the claims” as set forth in MPEP 804 (I) (B) (1) quoted below: 

“As filing a terminal disclaimer, or filing a showing that the claims subject to the rejection are patentably distinct from the reference application’s claims, is necessary for further consideration of the rejection of the claims, such a filing should not be held in abeyance. Only objections or requirements as to form not necessary for further consideration of the claims may be held in abeyance until allowable subject matter is indicated.”



Claim Rejections - 35 USC § 112
Claim1-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation “mixing [the] black regenerated polyester chips” in line 9.  However, there is insufficient antecedent basis for this limitation in the claim since no black regenerated polyester chips have yet been formed according to the claimed language.

Information Disclosure Statement
Note that any future and/or present information disclosure statements must comply with 37 CFR § 1.98(b), which requires a list of the publications to include: the author (if any), title, relevant pages of the publication, date and place of publication to be submitted for consideration by the Office. 

Improper Claim Dependency
Prior to allowance, any dependent claims should be rechecked for proper dependency if independent claims are cancelled. 

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TERRESSA M BOYKIN whose telephone number is (571)272-1069.  The examiner can normally be reached on M-F 7-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Brown-Pettigrew can be reached on 571-272-2817.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
           Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Terressa Boykin/Primary Examiner, Art Unit 1765